Title: To Thomas Jefferson from John Browne Cutting, 20 April 1801
From: Cutting, John Brown
To: Jefferson, Thomas



Sir,
Antigua 20 April 1801

The elevation of their fellow citizen to preside among millions of intelligent freemen—over a cluster of genuine republics, obedient, members of one great, durable, and growing Empire—is doubtless a  dignified and dignifying Spectacle. The philosophic contemplate it with hope, and it is an object that fills a wide space in the eye of mankind
But to the Individual (like myself) an equal lover of order and liberty, who can appreciate the advantages resulting from the periodical election of a powerful yet responsible first Magistrate to the great body of our Nation (a people who from reflection and habit cherish in their hearts a love for republican systems of government)—this event becomes yet more interesting. And, if in addition to patriotic motives of joy and congratulation, the Individual notices such an event under an aspect of partiality for the character and predilection for the politics of the eminent Magistrate thus chosen: if he soberly believes too that a crisis in the Mind and affairs of Man approaches, involving forms and indeed the essence of government through out the Globe; and shou’d also be of opinion that a faithful administration of the Constitution of our western portion of it by an upright and truly republican President at this juncture may establish the happy condition of his own Country, and have no small influence upon the future freedom and welfare of other Republics—impress’d by such feelings and opinions he will fervently rejoice, as I do, Sir, that You are President of the United States of America.
I have long had the pleasure to be with sentiments of public veneration & private esteem
Your faithful and obedient Servant

John Browne Cutting

